Citation Nr: 1720059	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  00-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to a head injury with concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968 and from June 1970 to April 1982.  He also had National Guard service from April to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2000 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case is currently under the jurisdiction of the RO in Montgomery, Alabama.

In June 2003, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of that hearing is of record. 

This appeal was previously before the Board in December 2014 and, more recently, in December 2015.  In December 2015, the Board determined that there had not been substantial compliance with its December 2014 remand instructions and remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further consideration.  Specifically, the Board requested that the March 2015 VA psychologist provide an addendum opinion to her examination (or to schedule the Veteran for another VA examination if the March 2015 psychologist was unavailable) that discussed the validity of all psychiatric diagnoses of record and, for any valid diagnosis of record, to provide an opinion as to its relationship to military service.  In October 2016, a VA psychologist (other than the March 2015 psychologist) examined the Veteran.  (See October 2016 Mental Disability Benefits Questionnaire (DBQ)).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran seeks service connection for an acquired psychiatric disorder, to include as due to a head injury with concussion.  He contends that he currently has an acquired psychiatric disorder that is attributable to head injuries that he sustained during service in 1973 and 1974.  

By way of background, the Veteran's service treatment records confirm that in October 1973, he was pushed from a moving motor vehicle traveling 30 to 40 miles per hour.  The Veteran was able to immediately move around but in disorganized and incoherent patterns.  He was combative with police and emergency personnel.  It was suspected that alcohol and drugs were involved.  The Veteran was diagnosed as having a possible concussion and scalp laceration.  The Veteran was seen with complaints of headaches a few days after the accident and an infection in the scalp laceration was subsequently debrided.  In late October 1974, the Veteran was involved in an altercation with police.  He sustained five (5) and (1) centimeter lacerations to his forehead and under the right eye, respectively.  The examining clinician entered an impression of status-post multiple trauma with pain.  The Veteran was ultimately administratively discharged from this period of service due to unsuitability caused by apathy.   

Turning to the more recent evidence of record, the Board remanded the appeal in December 2014.  In the body of its December 2014 remand, the Board noted that during the course of post-service treatment and VA examinations, the Veteran had been diagnosed with several psychiatric disorders, such as dementia; major depressive disorder (or affective disorder); posttraumatic stress disorder (PTSD); dysthymic disorder; mood disorder; cognitive disorder, and, an adjustment disorder with mixed emotional features.  The Board determined that no clear or consistent diagnoses or opinions for these psychiatric disorders had been provided by an examiner.  In addition, according to the Board in December 2014, the record had failed to demonstrate that when a psychiatric diagnosis and/or opinion was provided, the prior psychiatric diagnosis and/or opinion was considered or addressed by a VA examiner or health care provider.  Thus, in its December 2014 remand instructions, the Board requested that the Veteran be scheduled for a VA examination to clarify all psychiatric diagnoses, obtain adequate etiological opinions, and discuss whether an acquired psychiatric disorder was related to the Veteran's military service, to include the above-referenced head injuries.

Subsequent to the Board's remand, a VA psychologist examined the Veteran in March 2015.  (See March 2015 Mental Disorders DBQ).  After a mental status evaluation of the Veteran, a VA psychologist diagnosed the Veteran with  unspecified personality and adjustment disorders.  In support of her diagnosis, the March 2015 psychologist provided a quote from a prior February 2009 VA examination that "he appears to have a chronic adjustment disorder from the chronic stress of dissatisfaction with his psychiatric diagnosis and treatment, his perception of being unfairly treated by the VA health and benefit systems, and the process of pursuing service connection for PTSD or other mental disorder."  

In December 2016, the Board remanded the appeal.  In remanding the appeal, the Board determined that the March 2015 VA psychologist's opinion was inadequate in evaluating the claim because it did not discuss the validity of all psychiatric diagnoses of record and their relationship to military service.  Thus, the Board requested that the March 2015 VA psychologist provide an addendum opinion (or if she was unavailable, to schedule the Veteran for another VA examination).  

In October 2016, a VA psychologist (other than the March 2015 psychologist) examined the Veteran.  The only mental disability that the October 2016 VA psychologist diagnosed the Veteran with was an unspecified personality disorder.  The Board notes that personality disorders are congenital defects that are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected even on the basis of in-service aggravation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016).  Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990). Congenital or developmental defects, such as personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, service connection for personality disorders, whether on a direct basis or by aggravation, is prohibited.  61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 (2016) provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected. In addition, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that except as provided in § 3.310(a), § 4.127 was added to reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).  Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were superimposed upon his diagnosed personality disorder.  

During the October 2016 examination, the VA psychologist determined that a cognitive disorder could not be ruled out at that time.  The VA psychologist related that a July 2009 neuropsychological evaluation contained a notation that the Veteran's cognitive functioning was most significantly impacted by his mood/personality factors."  (See October 2016 VA Mental Disorders DBQ).  Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, a cognitive disorder, if diagnosed, may provide a basis for service connection if the evidence shows that it was superimposed upon his diagnosed personality disorder.  Notably, an August 2007 VA psychologist opined that the Veteran's closed head injury might have contributed to his affective and personality disorders.  (See August 2007 VA psychologist's opinion). 

Thus, in view of the foregoing, the Board finds that the Veteran should be afforded a VA examination with testing to determine whether or not he has a cognitive disorder that was superimposed on his preexisting unspecified personality disorder.

Accordingly, the case is REMANDED for the following action:

 1.  Schedule the Veteran for a VA mental disorders examination to determine if he currently has a cognitive disorder.  The electronic record, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  

The examiner is requested to provide responses to the following questions:

a) Is it at least as likely as not (50 percent probability or more) that any currently diagnosed cognitive disorder was incurred in or aggravated during the Veteran's active service or is related to his diagnosis of a personality disorder?
   
b) Is it at least as likely as not (50 percent probability or more) that any currently diagnosed cognitive disorder is indicative of a psychiatric disability superimposed upon the Veteran's diagnosed unspecified personality disorder?

In providing his or her responses, the VA examiner must comment on the October 1973 and October 1974 in-service-head injury with concussion and altercation with police, respectively, and post-service notation of a 1983/1984 head injury during a carjacking.  The VA examiner must also address an August 2007 VA examiner's opinion that the Veteran's closed head injury might have contributed to his affective and personality disorders and July 2009 neuropsychological evaluation (as referenced in an October 2016 VA psychologist's report) that the Veteran's cognitive functioning was most significantly impacted by his mood/personality factors.

In providing these opinions, a complete and thorough rationale for all conclusions rendered must be provided.  If the examiner is unable to provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and rationale should be expressed in a typewritten report that is associated with the electronic record. 

2.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case to the Veteran and his representative.  The Veteran and his representative must be given an appropriate amount of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

